Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application filed on 3/31/2020.
Claims 1-10 have been amended in this action.
Claims 1-20 are pending.
Claims 1-20 are allowed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show label/naming of each element in Figure 1 and 2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Replacement of drawing sheets for Figures 1 and 2 is required to add label/name for each element in the drawing.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Morales on 5/31/2022.

Amendments to the Claims:
	This listing of claims will replace all prior versions, and listings of claims in the application.
Listing of Claims:
1. (Currently Amended) A system belief-desire-intention (BDI) architecture to control a complexsystem in real time, the system comprising:
	one or more processors; 
one or more output media , wherein the one or more output media are one or more actuators; 
one or more input media 
one or more BDI agent modules 
a beliefs manager module 
one or more state registers a respective BDI agent module 
a beliefs updater module state registers 
a goal manager module 
one or more task registers respective BDI agent module 
a goal analyzer module first set of finite state machines an activation of potential goals, whose output updates in real time the desire tasks task registers 
a deliberation engine module second set of finite state machines in real time the one or more intention tasks task registers 
a means-ends manager module module 
one or more means-end reasoner modules a state respective BDI agent module 
a communication channel 
wherein: 
the one or more output media one or more input media a surrounding environment of the system; 
the one or more BDI agent modules 
hardware-implemented BDI agent modules 
software-implemented BDI agent modules 
hybrid-domain-implemented BDI agent modules 

2. (Currently Amended) A system belief-desire-intention (BDI) architecture to control complex systems in real time, the system comprising: 
	one or more processors;
one or more output media wherein the one or more output media are one or more actuators; 
one or more input media 
one or more BDI agent modules 
a beliefs manager module 
one or more state registers a respective BDI agent module 
a beliefs updater module state registers 
a goal manager module 
one or more task registersrespective BDI agent module 
a goal analyzer module first set of finite state machines an activation of potential goals, whose output updates in real time the desire tasks task one or more registers 
a deliberation engine module second set of finite state machines one or more intention tasks  task registers 
a means-ends manager module module 
one or more means-end reasoner modules a state respective BDI agent module 
a communication channel 
a re-mapping module a domain of the one or more BDI agent modules 
wherein: 
the one or more output media one or more input media a surrounding environment of the system; 
the one or more BDI agent modules 
hardware-implemented BDI agent modules 
software-implemented BDI agent modules 
hybrid-domain-implemented BDI agent modules 

3. (Currently Amended) The system one or more output media 

4. (Currently Amended) The system one or more input media 

5. (Currently Amended) The system according to Claim 1, wherein each of the BDI state state register of the one or more state registers.

6. (Currently Amended) The system according to Claim 1, wherein for each of the one or more intention tasks 

7. (Currently Amended) A method 
communicating the one or more of the BDI agent modules 
sensing 
updating the one or more BDI agent modules a BDI agent module 
updating state registers the one or more of the system; 
updating state registers 
updating 
reading state registers 
writing one or more state registers an updated BDI state 
executing first set of finite state machines active desire tasks second set of finite state machines task registers 
writing one or more task registers updated active desire tasks the prioritized intention tasks 
executing 
sending module, signals to the one or more actuators 
wherein: 
[[the]] stages of the method 
the stages of the method an operation of the system 

8. (Currently Amended) The method according to Claim 7, wherein writing one or more task register 

9. (Currently Amended) A method 
defining a domain of each of the one or more BDI agent modules 
mapping 
during an operation of the complex system, concurrently updating the one or more BDI agent modules 
updating state registers the one or more of the BDI agent modules of the system; 
updating  state registers 
updating 
reading 
writing one or more state registers an updated BDI state 
executing first set of finite state machines active desire tasks second set of finite state machines tasks registers 
writing  one or more task registers the updated active desire tasks  the prioritized intention tasks 
executing 
sending module, signals to the one or more actuators 
wherein: 
the updating the one or more BDI agent modules is repeated during the operation of the complex system.  

10. (Currently Amended) A method 
defining a domain of each of the one or more BDI agent modules 
mapping specific hardware and general-purpose hardware if they are hybrid-domain- implemented; 
during an operation of the complex system, concurrently updating the one or more BDI agent modules a BDI agent module 
updating state registers the one or more of the BDI agent modules 
updating state registers 
updating 
reading task registers 
writing one or more state registers an updated BDI state 
executing first set of finite state machines active desire tasks second set of finite state machines task registers 
writing  one or more tasks the updated active desire tasks 
executing 
sending module, signals to the one or more actuators 
during the operation of the complex system, re-mapping a re-mapping module 
wherein: 
the updating the BDI agent module and re-mapping of the complex system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, a beliefs manager module, wherein the beliefs manager module further includes: one or more state registers that store a BDI state, an emotional state, an internal state and a world model of a respective BDI agent module; and a beliefs updater module to control and update the one or more state registers; a goal manager module, wherein the goal manager module further includes: one or more task registers that store one or more desire tasks and one or more intention tasks of the respective BDI agent module; a goal analyzer module that includes a first set of finite state machines operating in parallel and evaluating an activation of potential goals, whose output updates in real time the desire tasks in the one or more task registers; and a deliberation engine module that includes a second set of finite state machines operating in parallel and implementing a mediator mechanism to prioritize output states of the goal analyzer module, whose output updates in real time the one or more intention tasks in the one or more task registers; and a means-ends manager module, wherein the means-end manager module further includes: one or more means-end reasoner modules that concurrently control the one or more actuators in real time depending on a state of the respective BDI agent module via an action executor module, each means-end reasoner module operating over a set of instructions stored in a plan library database as recited in independent claim 1, and further fails to teach similar worded limitations in independent claim 2.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191